Evans, P. J.
The libel in this case was filed and a subpoena awarded on August 4, 1931, returnable to the next (September) term of court. Personal *358service of the subpoena was made by the sheriff on the respondent on August 5, 1931. On September 9, 1931, an appearance of counsel for respondent was entered. The same day respondent’s counsel entered a rule on libellant to file a bill of particulars, which was filed October 10, 1931, in compliance with the rule. On October 20, 1931, respondent’s counsel gave notice to libellant’s counsel of his intention to file an answer to the libel. The latter’s counsel protests and objects to an answer being filed at this time, because no rule of court has been made and adopted under section 66 of The Divorce Law of May 2, 1929, P. L. 1237, permitting respondent to file an answer.
This objection and protest cannot avail the libellant — and is without merit. The burden is on the libellant to prove the allegations of the libel to the satisfaction of the court. The case should be determined on the merits. The respondent has not delayed the libellant in the prosecution of her suit. He is nowise in default and should be permitted to file an answer to the libel, if he chooses.
And now, November 16,1931, leave is granted to respondent to file an answer to the libel within 15 days from this date, but not later.